Citation Nr: 1007686	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1953 to March 1957, and there are indications he had 
additional subsequent service in the Air Force Reserves and 
Georgia Air National Guard, including on active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As support for his claim, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  Following the hearing, the Board held the 
record open for 60 days to allow the Veteran time to submit 
additional supporting evidence, which he did in September 
2009.  He also waived his right to have the RO initially 
consider this additional evidence.  38 C.F.R. §§ 20.800, 
20.1304 (2009).  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Regrettably, however, the claim must be further developed.  
So the Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

The Veteran's claim initially was predicated on the notion 
that his vertigo is secondary to his already service-
connected hearing loss.  See 38 C.F.R. § 3.310(a) and (b) 
(2009), indicating service connection is permissible on this 
secondary basis for disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A VA compensation examiner indicated in June 2005, however, 
after examining the Veteran, that his vertigo is not 
associated with or part and parcel of his already service-
connected hearing loss.  And this was primarily the reason 
the RO denied the claim in the July 2005 decision at issue in 
this appeal.

During his more recent August 2009 hearing, however, the 
Veteran alleged that he is entitled to service connection for 
vertigo on the alternative premise this condition was 
directly incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  More specifically, he attributes his 
vertigo to a radiation test during his service in Operation 
Dominic, allegedly involving several rapid decompressions 
that affected not only his hearing, but also his balance.

A letter in the file from the Defense Threat Reduction Agency 
(DTRA) confirms the Veteran participated in Operation Dominic 
I and was exposed to radiation from atmospheric nuclear 
weapon testing.  His certificate of participation shows 
Operation Dominic occurred during the spring and summer of 
1962, so apparently while he was on ACDUTRA in the Air Force 
Reserves or Georgia Air National Guard since his period of 
active duty already had ended in March 1957.  He reports 
complaining of dizziness or vertigo on several occasions, but 
the records currently in the file do not contain any 
confirmation or indication of this or a diagnosis of vertigo 
while in service.  But from his hearing testimony, it appears 
that his Reserves and National Guard records might still be 
outstanding and, thus, need to be obtained for consideration.  
38 C.F.R. § 3.159(c)(2) and (c)(3).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).

Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from injury (but not disease) incurred in the line 
of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), 
(d).  


Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty or ACDUTRA or from injury (but 
not disease) incurred or aggravated while performing 
INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131; 
38 C.F.R. § 3.303(a).  ACDUTRA includes full time duty 
performed by members of the Armed Forces Reserves or the 
National Guard of any state.  38 C.F.R. § 3.6(c).  INACDUTRA 
includes duty other than full time duty performed by a member 
of the Reserves or National Guard of any state.  38 C.F.R. § 
3.6(d).

National Guard duty, however, is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of 
the National Guard only serve the federal military when they 
are formally called into the military service of the United 
States [and a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
[Air] National Guard, a National Guardsman must have been 
ordered into Federal service by the President of the United 
States, see 10 U.S.C. § 12401, or must have performed "full-
time duty" under the provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505.  Id.

Further, to establish status as a "Veteran" based upon a 
period of ACDUTRA, a claimant must establish that he was 
disabled from disease or injury incurred or aggravated in the 
line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "Veteran" for purposes 
of other periods of service (e.g., the Veteran's prior period 
of active duty) does not obviate the need for him to 
establish that he is also a "Veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998).



Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during INACDUTRA.  See 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Here, with regard to the Veteran's ACDUTRA records, VA must 
attempt to obtain these records from the possessing Federal 
department agency until it is reasonably certain these 
records do not exist or that any further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2), (c)(3), (e)(1).  Moreover, if VA determines that 
continued searching would be futile, then VA must provide the 
claimant an explanation of how service records are 
maintained, why the search that was undertaken constitutes a 
reasonably exhaustive search, and why further efforts (e.g., 
inquiries directed to the named facilities, if they are still 
operational) are not justified.  See Godwin v. Derwinski, 1 
Vet App. 419, 425 (1991).

The exact times the Veteran served on ACDUTRA and/or 
INACDUTRA remain unclear.  Some records from his US Air Force 
Reserves and Georgia Air National Guard service are on file, 
but they appear to be incomplete, so the RO/AMC must verify 
that all available medical and personnel records concerning 
this additional service in the Reserves and National Guard 
are on file for consideration in this appeal.  This, in turn, 
may indicate whether there are additional records not 
presently on file of complaint, treatment, or diagnosis of 
dizziness or vertigo during the Veteran's service in the 
Reserves or National Guard service, in particular, while on 
ACDUTRA during the specific time at issue when he says he  
participated in Operation Dominic.  As it stands presently, 
there is a retirement point summary form listing the total 
active duty days per year of his service in the Reserves and 
National Guard, but without also specifying the actual dates 
he was on ACDUTRA and/or INACDUTRA.  Other records list exact 
dates of ACDUTRA, but only during the 1970s, so not the dates 
specifically at issue surrounding his participation in 
Operation Dominic I in 1962 that are essential to his claim.  


One personnel record that lists his assignments from 1958-
1962 also fails to list exact dates of ACDUTRA surrounding 
Operation Dominic I.  So, on remand, the RO/AMC must attempt 
to ascertain these specific dates of ACDUTRA, particularly 
surrounding Operation Dominic I in 1962.

So, to comply with the duty to assist, VA must assist the 
Veteran with his claim by verifying his specific periods of 
ACDUTRA and by obtaining any potentially relevant and 
outstanding medical and personnel records concerning his 
service in the US Air Force Reserves and Georgia Air National 
Guard.  These records are essential to resolution of his 
claim because, as already mentioned, he is alleging that his 
vertigo began during his ACDUTRA service in 1962 and 
continued over the course of many years of Reserves and 
National Guard service.  

The Veteran also needs to be reexamined for a medical nexus 
opinion concerning whether his vertigo is directly 
attributable to his military service, in particular to his 
confirmed radiation exposure during his ACDUTRA service in 
1962 in Operation Dominic I.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Concerning this, the Veteran was provided a VA compensation 
examination in June 2005, but, as mentioned, the examiner 
only commented on whether there was a correlation between the 
Veteran's service-connected hearing loss and his vertigo, 
i.e., whether secondary service connection was warranted.  
That examiner did not also comment on whether the Veteran's 
diagnosis of benign positional vertigo is alternatively 
directly related to his military service from the atmospheric 
radiation testing and resulting decompression waves he 
reportedly experienced in 1962 during the testing in 
connection with Operation Dominic.  So additional medical 
comment is needed concerning this other claimed possibility.



Lastly, the RO (AMC) must send the Veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him concerning the 
downstream elements of a disability rating and an effective 
date.  Also provide him notice regarding the special 
regulations for radiation exposure under 38 C.F.R. § 3.309(d) 
and 38 C.F.R. § 3.311.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Send the Veteran a VCAA notice letter 
complying with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise him of 
the downstream disability rating and effective 
date elements of his claim.  Also provide him 
notice regarding the special regulations for 
radiation exposure under 38 C.F.R. § 3.309(d) 
and 38 C.F.R. § 3.311.

2.	Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC) as well as any other 
appropriate State or Federal agency, 
and obtain documented verification of the 
exact dates the Veteran was on ACDUTRA and 
INACDUTRA in the Air Force Reserves and 
Georgia Air National Guard.

Also request and obtain outstanding copies of 
the Veteran's service treatment records and 
service personnel records for all periods of 
ACDUTRA in the Air Force Reserves and 
Georgia Air National Guard.  Again, contact 
the appropriate government entity, 
including the NPRC, as well as any other 
appropriate State or Federal agency.  The 
Veteran has identified possible repositories 
as the Adjunct General for Georgia or the Air 
Force Reserve Center in Denver, Colorado.  If 
no such outstanding service personnel or 
treatment records can be found, or if they 
have been destroyed, ask for specific 
documented confirmation of this fact.  If it 
is reasonably certain these records do not 
exist or that any further efforts to obtain 
them would be futile, provide the Veteran 
appropriate notice of this.  
38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

3.	Schedule the Veteran for another VA 
examination to determine the nature and 
etiology of his vertigo.  He is hereby advised 
that failure to report for this scheduled 
VA examination, without good cause, may have 
adverse consequences on this pending claim.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.

The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.  The examiner should remain mindful 
of exactly when the Veteran was on regular 
active duty (April 1953 to March 1957), as 
opposed to the many years of additional, 
subsequent, service he had in the Reserves and 
National Guard.

The examiner should first confirm the Veteran 
has vertigo, taking note of the diagnosis 
already in the file of benign positional 
vertigo.



And assuming this diagnosis is warranted, the 
examiner should also determine:

(A)	Whether it is at least as likely as not 
(a 50 percent or greater probability) that any 
current vertigo is related to the Veteran's 
period of active duty service in the U.S. Air 
Force from April 1953 to March 1957.  

(B)	Also whether it is at least as likely as 
not (a 50 percent or greater probability) that 
any current vertigo is related to any of the 
Veteran's confirmed periods of ACDUTRA service 
after separation in March 1957.  In 
particular, he contends that he sustained 
trauma from a decompression wave from an 
atmospheric nuclear weapon test during 1962.  
His participation in that test, in addition to 
resulting radiation exposure, already has been 
confirmed.

In making these important determinations, the 
examiner should review any available U.S. Air 
Force Reserves and Georgia Air National Guard 
service treatment and other records for 
confirmed periods of ACDUTRA, when the Veteran 
says he repeatedly complained of dizziness 
(aside from complaints concerning his hearing; 
his hearing loss already has been service 
connected, incidentally).

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

4.	Then, in light of any additional evidence 
obtained, readjudicate the claim for service 
connection for vertigo on the alternative 
premise this condition was directly incurred 
in service (so not on the premise it is 
secondary to the already service-connected 
hearing loss).  If this claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



